SPANSION EMPLOYEE INCENTIVE PLAN

 

I. Introduction

The Spansion Employee Incentive Plan (“Plan”) recognizes and rewards Plan
Participants for furthering Spansion’s ongoing success against strategic
objectives. A Participant’s award under the Plan is funded based on the
company’s performance against one or more Plan Metrics (e.g., revenue, operating
margin) established and approved by the Compensation Committee of the Board of
Directors for any given Plan Year. Plan Metrics may change from year-to-year at
the sole discretion of Spansion.

A Participant’s eligibility and target opportunity (“Target”) for the Plan Year
is based on the Participant’s role and job level, and may change from
year-to-year at the sole discretion of Spansion. Award funding can range from 0%
to 200% of Target. A portion of the award may be tied to individual performance
depending on the Participant’s job level.

Award payments, if any, are made following evaluation of Plan Metrics and the
completion of the compensation rewards process after the close of the Plan
Period. Depending on the Participant’s job level, the plan will be measured and
paid on either a quarterly or annual basis.

Plan participation summary:

 

      Plan Period    Individual
Performance
Modifier

Sr. Director & Above

   Annual    Yes

Individual Contributor to Director

   Quarterly    Yes

Support Staff

   Quarterly    No

 

II. Explanation of Terms Base Salary for annual Participants is generally the
Participant’s annualized base pay at the end of the Plan Year; for quarterly
participants it is generally the annualized base salary at the end of the Plan
Period, divided by 4. (See Section V for further detail on the administrative
provisions.)

Participant is any employee of Spansion who is eligible to participate in the
Plan based on their role and job level. Sales Incentive Plan

 

1



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

participants and employees otherwise eligible to participate in local
broad-based incentive programs are not eligible.

Plan Year is Spansion’s fiscal year, approximately each January 1 through
December 31. For 2010, the Plan will begin effective January 1, 2010.

Plan Period, for the purposes of the Plan Metrics, is either the fiscal quarter
or fiscal year, depending on the Participant’s role.

Plan Metric is an overarching goal for the Plan Year and is generally financial
in nature (e.g., revenue, operating margin). There may be more than one Plan
Metric established for any Plan Year, and metrics may change from year-to-year.

Plan Objectives are the parameters by which achievement of a Plan Metric is
measured for a Plan Period (e.g., minimum, goal and maximum). For example, for a
revenue Plan Metric, minimum, goal and maximum Plan Objectives might be $1B,
$1.2B and $1.5B, respectively.

Target is the percentage of base salary for which a Participant is eligible
assuming goals are achieved for the Plan Metrics. (See Exhibit B for Plan
Targets)

Company Target Multiplier is the percentage of a Participant’s Target used to
calculate initial award amounts. The Company Target Multiplier takes into
consideration any applicable weighting for each Plan Metric, and the degree to
which each Plan Objective for each Plan Metric is achieved.

Individual Performance Modifier, for eligible Participants, is applied to the
initial award amounts based on the Participant’s performance for the Plan
Period.

 

III. Plan Metrics

Plan Metrics and related Plan Objectives are determined for each Plan Year.
Exhibit A provides details for the relevant Plan Year, including:

 

  •  

Plan Metrics;

 

  •  

Percent of Target awards funded when minimum, goal and maximum Plan Objectives
are met; and

 

  •  

Metrics details specific to the relevant Plan Year.

 

2



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

IV. Award Determination

Following the close of a Plan Period, after actual company performance is known,
the Plan awards are calculated as follows:

 

  A. Company Performance Multiplier

The Company Performance Multiplier, ranging from 0% to 200%, is determined and
applied to the Participant’s assigned Plan Target based on company performance
to objectives established at the beginning of the Plan Period.

 

  B. Individual Performance Modifier

For eligible participants, an Individual Performance Modifier, ranging from 50%
to 150%, is determined and approved by the Participants’ management based on
achievement against pre-established objectives (either quarterly or annually,
depending upon eligibility). The Modifier applies to the result of the
calculation in A above. The individual modifier will be forced through the
application of a bell curve rating system each manager will use to rate his/her
employees.

 

  C. Maximum Spend

While Participants eligible for the Individual Performance Modifier may earn up
to 150% of the company-based award based on their individual performance, the
maximum plan expenditure cannot exceed the overall budget for the plan period.
The overall budget is the sum of all awards resulting from the calculation in A
above. Each senior manager will force a distribution for their direct reports.

For Participants for whom the Individual Performance Modifier does not apply,
the award is calculated as follows:

LOGO [g213216g00w86.jpg]

For Participants for whom the Individual Performance Modifier does apply, the
award is calculated as follows:

 

3



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

LOGO [g213216g07d40.jpg]

 

V. Administrative Provisions

The following provisions apply generally to all Plan participants on a worldwide
basis. However, some variations may exist based on local legal requirements
(e.g., laws regarding base salary calculation, payments upon termination).
Please contact the local Division HR Representative for specific details.

 

  A. Changes in a Participant’s Status

 

  1. Change in Participation Level (e.g., individual contributor to manager,
manager to director) – If a Participant changes participation levels during a
Plan Year, an award is calculated on a pro rata basis (as described in B.2.
below) taking into account (i) the time the Participant was in each level,
(ii) the ending Base Salary for each level, and (iii) the Targets applicable to
each level.

 

  2. Plan Participation Ends – If a Participant stops participating in the Plan
but continues to be eligible for a pro-rated award, the Base Salary and Target
used to calculate their award are those in effect at the time participation
ended.

 

B. Eligibility for Plan Award Payments

 

  1. Employment at Time of Payment: Subject to the provisions below, to be
eligible to receive an award, a Participant must be actively employed by
Spansion on the date awards are paid unless otherwise required by local law.

 

  2. New Participant/Inactive Status: Participants must be on active status for
at least 30 days of the Plan Period to be eligible for an award. Payment to an
employee who was not an active Participant for an entire Plan Period (i.e.,
became a Participant mid-quarter and/or was on inactive status for part of the
Plan Year), is prorated; the amount of the payment is based on the number of
days of active participation in the Plan during the Plan Period. For leaves of
absence, proration will occur based on local guidelines; subject to those
guidelines, proration will generally occur where inactive status exceeds 14
calendar days (2 work weeks).

 

  3.

Death: A Participant who dies, and has actively participated in the Plan for at
least half of the Plan Period, is eligible for a Plan payment. Payments in these
cases are prorated based on the number of days of participation during the Plan
Period and will be

 

4



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

  calculated and paid at the regularly scheduled time. Payment is made to the
participant’s designated beneficiary.

 

  4. Reduced Work Schedule: A Participant who has a reduced work schedule
receives a pro-rated payment based on the percent by which the schedule is
reduced.

 

  5. Performance Requirement: Subject to the discretion of a Participant’s Vice
President, a Participant may not be eligible to receive an award unless a
minimum level of overall performance has been achieved. An employee is not
eligible for an award if he/she has received a warning within 3 months prior to
when payments are made.

 

  C. Timing of Award Payments

Awards for a Plan Period are paid during the quarter immediately following the
end of the Plan Period, following determination of performance against both
company and individual objectives.

 

  D. Approval of Plan Metrics and Plan Objectives

Annual Plan Metrics and Plan Objectives are approved by the Compensation
Committee of the Board of Directors at the beginning the Plan Year. Quarterly
Objectives, and performance against them, are determined at the end of each Plan
Period and approved by the Compensation Committee of the Board of Directors, the
CFO, or the CEO. Plan Objectives and results align with the Company’s forecast
and results plus publicly reported quarterly/annual results unless specifically
approved otherwise by the Compensation Committee.

 

  E. Discretionary Nature of Plan and Award Payments

No participant has a vested entitlement to any payment under the Plan; all
awards are paid at the sole discretion of Spansion’s executive
officers. Specifically, regardless of whether an award has been consistently
paid over any period of time, Spansion, at its sole discretion, reserves the
right to (i) increase or decrease Targets and Target Percentages for each Plan
Year, (ii) terminate the participation of any participant in the Plan at any
time for any legal reason, and/or (iii) modify or terminate the Plan, in whole
or in part, all with or without notice or cause. Award payments will be offset
for participants who are eligible for other bonus plans.

 

  F. Application of Deferred Compensation Rules

The Plan is generally operated in a manner that complies with Internal Revenue
Code Section 409A and, as such, all awards paid under the Plan will be paid
according to section V.C.

 

5



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

EXHIBIT A

2010 Pay for Performance Plan Details

Annual Plan Metrics and Objectives

 

        2010 Annual Bonus Payout Matrix        

 

Revenue (M$)

LOGO [g213216g08z32.jpg]       < $1,100   $1,100   $1,125   $1,150   $1,175  
$1,200   $1,275   $1,350   $1,425   $1,500   16.90%   0%   120%   130%   140%  
150%   160%   170%   180%   190%   200%   16.15%   0%   110%   119%   128%  
136%   145%   155%   165%   175%   185%   15.40%   0%   100%   108%   115%  
123%   130%   140%   150%   160%   170%   14.65%   0%   90%   96%   103%   109%
  115%   125%   135%   145%   155%   13.90%   0%   80%   85%   90%   95%   100%
  110%   120%   130%   140%   13.65%   0%   73%   78%   83%   88%   93%   103%  
113%   123%   135%   13.40%   0%   65%   70%   75%   80%   85%   95%   105%  
115%   130%   13.15%   0%   58%   63%   68%   73%   83%   93%   103%   113%  
125%   12.90%   0%   50%   55%   63%   70%   80%   90%   100%   110%   120%  
< 12.9%   0%   0%   0%   0%   0%   0%   0%   0%   0%   0%

These performance metrics are Spansion Confidential and must not be disclosed
outside Spansion.

Quarterly Plan Metrics and Objectives

Metrics for quarterly plan participants will be established separately and
tracked each quarter by Finance. The following are the Plan Metrics for Q1 and
Q2 2010 (subject to review and approval:

 

        Q110 Bonus Payout Matrix        

 

Revenue (M$)

LOGO [g213216g08z32.jpg]       < $250   $250   $255   $261   $266   $271   $291
  $311   $330   $350   16.90%   0%   120%   130%   140%   150%   160%   170%  
180%   190%   200%   16.15%   0%   110%   119%   128%   136%   145%   155%  
165%   175%   185%   15.40%   0%   100%   108%   115%   123%   130%   140%  
150%   160%   170%   14.65%   0%   90%   96%   103%   109%   115%   125%   135%
  145%   155%   13.90%   0%   80%   85%   90%   95%   100%   110%   120%   130%
  140%   13.65%   0%   73%   78%   83%   88%   93%   103%   113%   123%   135%  
13.40%   0%   65%   70%   75%   80%   85%   95%   105%   115%   130%   13.15%  
0%   58%   63%   68%   73%   83%   93%   103%   113%   125%   12.90%   0%   50%
  55%   63%   70%   80%   90%   100%   110%   120%   < 12.9%   0%   0%   0%   0%
  0%   0%   0%   0%   0%   0%

These performance metrics are Spansion Confidential and must not be disclosed
outside Spansion.

 

6



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

        Q210 Bonus Payout Matrix        

 

Revenue (M$)

LOGO [g213216g40c83.jpg]       < $275   $275   $281   $288   $294   $300   $319
  $3338   $356   $375   13.00%   0%   120%   130%   140%   150%   160%   170%  
180%   190%   200%   12.25%   0%   110%   119%   128%   136%   145%   155%  
165%   175%   185%   11.50%   0%   100%   108%   115%   123%   130%   140%  
150%   160%   170%   10.75%   0%   90%   96%   103%   109%   115%   125%   135%
  145%   155%   10.00%   0%   80%   85%   90%   95%   100%   110%   120%   130%
  140%   9.75%   0%   73%   78%   83%   88%   93%   103%   113%   123%   135%  
9.50%   0%   65%   70%   75%   80%   85%   95%   105%   115%   130%   9.25%   0%
  58%   63%   68%   73%   83%   93%   103%   113%   125%   9.00%   0%   50%  
55%   63%   70%   80%   90%   100%   110%   120%   < 9.00%   0%   0%   0%   0%  
0%   0%   0%   0%   0%   0%

For subsequent quarters, a similar matrix will be established and approved per
the Administrative Provisions. Quarterly Objectives and results align with the
Company’s forecast and results plus publicly reported quarterly/annual results
unless specifically approved otherwise by the Compensation Committee

Where achievement falls between the values in the matrices, the funding percent
will be interpolated. Where achievement falls below the minimum level of either
objective, no awards will be funded or distributed based on the guidelines
established in these plans. In the event targets are not achieved, but the
company is still profitable, a pool of funds totaling 10% of base salary will be
available for distribution to employees at the sole discretion of management.
Section 16 officers and employees, at the Senior Vice President Level or above,
are not eligible for these bonus awards. The Compensation Committee has the sole
authority to recommend bonus awards for the Section 16 officers or Senior Vice
Presidents or above, based on recommendations from the CEO, for exemplary
performance to the Board for approval. Special awards made to the CEO are made
and recommended by the Compensation Committee and approved by the Board.

Sample Calculation

 

                  Employee Incentive Plan Payout Examples  

Plan Level

   Annual
Salary      Plan
Target     Company
Performance
Multiplier
(50% - 200%)     Initial
Award      Individual
Performance
Multiplier
(50% - 150%)      Target ×
Corporate
×
Individual     Quarterly
Award      Annual /
Annualized
Award  

Support

   $ 55,000         5.0 %      90 %    $ 619         N/A         4.5 %    $ 619
      $ 2,475   

Support

   $ 40,000         5.0 %      90 %    $ 450         N/A         4.5 %    $ 450
      $ 1,800   

Support

   $ 60,000         5.0 %      90 %    $ 675         N/A         4.5 %    $ 675
      $ 2,700   

 

7



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

          Budget:      $ 1,744           Spend:      $ 1,744      

IC/Manager

   $ 100,000         15.0 %      90 %    $ 3,375         80 %      10.8 %    $
2,700       $ 10,800   

IC/Manager

   $ 80,000         15.0 %      90 %    $ 2,700         125 %      16.9 %    $
3,375       $ 13,500   

IC/Manager

   $ 120,000         15.0 %      90 %    $ 4,050         100 %      13.5 %    $
4,050       $ 16,200              Budget:      $ 10,125           Spend:      $
10,125      

Sr Director/VP

   $ 150,000         30.0 %      90 %    $ 40,500         80 %      21.6 %     
N/A       $ 32,400   

Sr Director/VP

   $ 140,000         30.0 %      90 %    $ 37,800         121 %      32.7 %     
N/A       $ 45,738   

Sr Director/VP

   $ 160,000         30.0 %      90 %    $ 43,200         100 %      27.0 %     
N/A       $ 43,200              Budget:      $ 121,500           Spend:        
$ 121,338   

 

* Support and IC/Manager plan levels have quarterly awards. Sr Director/VP plan
levels have annual awards.

2010 Plan Metrics Definitions

Revenue refers to sales generated from all Spansion’s products and services as
reported in Spansion’s pro-forma Profit and Loss statement. Pro-forma
adjustments to GAAP (Generally Accepted Accounting Principles) revenue would
include:

 

  •  

Add back of deferred revenue lost due to fresh start accounting; and

 

  •  

Reduction of revenue from companies acquired during fiscal 2010.

Operating Margin is derived from Operating Income divided by Revenue (as defined
above). Operating Income refers to Spansion’s earnings before interest
income/expense, other income/expense, taxes and extraordinary items as reported
in Spansion’s pro-forma P&L. Pro-forma adjustments to GAAP Operating Income
would include:

 

  •  

Revenue adjustments; and

 

  •  

Expense adjustments indicated as follows.

GAAP Expense Adjustments

 

  •  

Elimination of bankruptcy-related reorganization, restructuring, and any other
applicable costs, including any items identified as such in the 2010 Annual
Budget;

 

  •  

Elimination of any other fees or bonuses that are required for or payable upon
the company’s successful emergence from Chapter 11 bankruptcy;

 

  •  

Adjustment for Spansion Japan or Spansion Nihon KK related payments or expenses,
settlement, or other such activities;

 

  •  

Adjustments for changes in the carrying costs of assets and depreciation levels
due to fresh start accounting, including but not limited to inventory, property
and equipment, and intangibles;

 

  •  

Adjustments for changes in the liabilities due to fresh start accounting,
including but not limited to market valuation of debt, capital leases, and other
such items;

 

  •  

Adjustment for change in expenses due to equity grants (valuation, vesting,
etc);

 

  •  

Elimination of costs and expenses from companies acquired during fiscal 2010 and
any administrative costs associated with board-approved transactions;

 

8



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

  •  

Elimination of any expenses or credits recorded on unconventional line items in
GAAP Operating Income due to unforeseen accounting situations (e.g., sort
reserve, claims agent, gain on extinguishment of debt, ARS, etc)

Due to various accounting matters not known due to fresh start accounting, the
Company may revisit the above definitions after completion of Fresh Start
Accounting.

 

9



--------------------------------------------------------------------------------

SPANSION EMPLOYEE INCENTIVE PLAN

 

EXHIBIT B

2010 Pay for Performance Plan Targets

 

Participation Level

   Plan Target   

Plan

Measurement &

Payout Timing

Manager

  

Individual

Contributor

   Global Task
Level    As % of Base    CEO       99    200    Annually CFO/COO       98    125
   EVP       96    80    SVP       93    60    VP       91    50    Sr. Director
   Sr. Fellow    83    40    Director    Fellow    82    35    Quarterly Sr.
Manager    Professional 6    43/26    25    Manager    Professional 5    42/25
   20    Section Manager / Staff Supv.    Professional 4    34/41/24    15   
Supervisor    Professional 3    31-33, 23    10       Prof. 1 & 2    21, 22    5
      Support – US    1-5    5   

Quarterly (Based

on Company

Performance Only)

   Support – Int’l    1-5    3   

 

10